DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01 June 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited prior art does not teach “dynamically switching between…workload is performed,” page 12, lines 5-8, the examiner respectfully disagrees.
Bernat teaches a system that includes a plurality of sleds with disaggregated resources.  The system also includes local accelerators (Fig. 17, el. 1652; Para. 83), wherein the local accelerators may be within separate compute sleds (Para. 129), and using accelerators located on accelerator sleds as remote accelerators (Fig. 10, el. 1020; Fig. 17, el. 1632; Para. 83).  A currently processing accelerator function may be reassigned/offloaded from a local accelerator to one or more remote accelerators based on the accelerator function not being processed as efficiently as expected, based on resource usage, and/or other telemetry data (Para. 104-106, 109, 121).  Accelerators may be selectively allocated and/or deallocated from the sleds and/or one or more sleds may be added/removed from the managed node (Para. 78).  The sleds may be removed/inserted by a human or robot (Para. 35).

Combining the references brings about a system that allows dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed.  Therefore, the aforementioned limitations are taught by the combination of the cited prior art.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “each accelerator itself can be physically rewired to become either a block accelerator or an in-line accelerator—page 11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat (US 2019/0068693 A1) in view of Balle et al. (US 2019/0069433 A1).
Regarding claim 1, Bernat teaches a method for efficient component communication and resource utilization in a disaggregated computing system, e.g. a system that includes a plurality of sleds with disaggregated resources (Fig. 15; Para. 78), by a processor, e.g. a processor (Fig. 17, el. 1704), comprising: 
using a first set of computing elements as in line accelerators within the disaggregated computing system, e.g. using FPGAs as local accelerators (Fig. 17, el. 1652; Para. 83); wherein the local accelerators may be within separate compute sleds (Para. 129); 
using a second set of the computing elements as block accelerators within the disaggregated computing system, e.g. using accelerators located on accelerator sleds as remote accelerators (Fig. 10, el. 1020; Fig. 17, el. 1632; Para. 83); wherein the accelerators may be any type of processor, co-processor, compute circuit, FPGA, ASIC, or GPU (Para. 63); and 
dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed, e.g. reassigning a currently processing accelerator function from the local accelerator to one or more remote accelerators based on the accelerator function not being processed as efficiently as expected (Para. 109); selectively allocating and/or deallocating physical resources, e.g. accelerators, from the sleds and/or add or remove one or more sleds from the managed node (Para. 78); offloading the function to one or more remote accelerators based on resource usage and/or other telemetry data (Para. 104-106, 121).
Bernat does not clearly teach dynamically switching between the first set of computing elements and the second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed.
Balle teaches dynamically switching between a first set of computing elements and a second set of computing elements to perform a workload by physically rewiring one of a plurality of links associated with a package of respective ones of the first set of computing elements and the second set of computing elements in real-time as the workload is performed, e.g. dynamically allocating/deallocating sleds as a function of QoS targets and telemetry data (Para. 78, 80), wherein resources may also be allocated/deallocated based on different phases of execution of the workload (Para. 79); the sled manipulator may move a sled as the sled executes a workload (Para. 83, 84); enabling dynamic sled placement as a function of the workload(s) assigned to the sled (Para. 94, 95).


Regarding claim 3, Bernat in view of Balle teaches wherein a second one of the plurality of links comprises a memory link; and respective ones of the second set of computing elements are connected to memory elements within a memory pool through the memory link, e.g. providing compute sleds and accelerator sleds with access to a pool of memory local to the memory sled via an optical transceiver or a waveguide (Bernat-Fig. 14, el. 834, 1480; Para. 56, 74, 77).

Regarding claim 5, Bernat in view of Balle teaches wherein the switching is performed according to a measured utilization of the first and second set of computing elements and a measured bandwidth of at least one of the plurality of links, e.g. reassigning a currently processing accelerator function from the local accelerator to one or more remote accelerators based on the accelerator function not being processed as efficiently as expected (Bernat-Para. 109); determining whether to offload the accelerator function to one or more remote accelerators based on the present workloads of the local and remote accelerators, the bandwidth saturation of the network, the bandwidth saturation of the NIC of the compute sled, and the bandwidth saturation of the NIC of the accelerator sleds (Bernat-Para. 123, 125);selectively allocating and/or deallocating physical resources, e.g. accelerators, from the sleds and/or add or remove one or more sleds from the managed node (Bernat-Para. 78).

Regarding claim 6, Bernat in view of Balle teaches further including sharing a connection between a plurality of the second set of computing elements and the memory elements within the memory pool through respective ones of the plurality of links e.g. providing compute sleds and accelerator sleds with access to a pool of memory local to the memory sled via an optical transceiver or a waveguide (Bernat-Fig. 14, el. 834, 1480; Para. 56, 74, 77).

Regarding claim 8, the claim is analyzed with respect to claim 1.
Bernat in view of Balle further teaches instructions stored in a memory device, i.e. memory (Bernat-Fig. 8, el. 720; Fig. 17, el. 1708, Para. 50, 51, 91).

Regarding claim 10, the claim is analyzed with respect to claim 3.

Regarding claim 12, the claim is analyzed with respect to claim 5.

Regarding claim 13, the claim is analyzed with respect to claim 6.

Regarding claim 15, the claim is analyzed with respect to claims 1 and 8.

Regarding claim 17, the claim is analyzed with respect to claim 3.

Regarding claim 19, the claim is analyzed with respect to claim 5.

Regarding claim 20, the claim is analyzed with respect to claim 6.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Balle  and further in view of Ho (US 2016/0378545 A1).
Regarding claim 2, Bernat in view of Balle teaches all elements of claim 1.
Bernat in view of Balle further teaches if the accelerator function requirements dictate memory coherency, the compute sled may assign the accelerator function to the local accelerator (Bernat-Para. 124).

Ho teaches wherein a first one of a plurality of links comprises a coherent symmetric multiprocessing (SMP) link, and respective ones of the first set of computing elements are connected to one another through the SMP link, e.g. utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain (Para. 7, 91, 92, 299).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernat in view of Balle to include wherein a first one of the plurality of links comprises a coherent symmetric multiprocessing (SMP) link; and respective ones of the first set of computing elements are connected to one another through the SMP link, using the known method of utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain, as taught by Ho, in combination with the hardware acceleration selection technique of Bernat in view of Balle, for the purpose of achieving higher core and overall processor utilization (Ho-Para. 92).

Regarding claim 4, Bernat in view of Balle teaches all elements of claim 1.

Bernat in view of Balle does not clearly teach further including sharing a local memory of a first respective one of the first set of computing elements with respective other ones of the set of computing elements.
Ho teaches further including sharing a local memory of a first respective one of a first set of computing elements with respective other ones of the set of computing elements, e.g. utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain (Para. 7, 91, 92, 299).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernat in view of Balle to include further including sharing a local memory of a first respective one of the first set of computing elements with respective other ones of the set of computing elements, using the known method of utilizing SMP to enable multi-core processors to share hardware resources such as main memory and using a cache coherent domain, as taught by Ho, in combination with the hardware acceleration selection technique of Bernat in view of Balle, for the purpose of achieving higher core and overall processor utilization (Ho-Para. 92).

Regarding claim 9, the claim is analyzed with respect to claim 2.



Regarding claim 16, the claim is analyzed with respect to claim 2.

Regarding claim 18, the claim is analyzed with respect to claim 4.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Balle and further in view of Burger et al. (US 2016/0373416 A1).
Regarding claim 7, Bernat in view of Balle teaches all elements of claims 1, 3, and 6.
Bernat in view of Balle further teaches further including securing the shared connection by encrypting input/output (I/O) data of the respective ones of the second set of computing elements sent through the shared connection using encryption keys assigned to each of the respective ones of the plurality of the second set of computing elements, e.g. the accelerator sleds may be configured to perform encryption or hashing and may include cryptographic keys (Bernat-Para. 62, 100).
Bernat in view of Balle does not clearly teach using different encryption keys assigned to each of the respective ones of the plurality of the second set of computing elements.
Burger teaches securing a shared connection, e.g. a secure communication channel (Fig. 2, el. 280), by encrypting input/output (I/O) data of respective ones of a second set of computing elements, i.e. hardware accelerators (Fig. 2, el. 222, 232), sent through the shared connection using different encryption keys assigned to each of the respective ones of the plurality of the second set of computing elements, e.g. encrypting data stored on storage media within the data center using public/private keys or encryption and decryption keys (Para. 46, 47); wherein each accelerator may comprise its own private key and public key (Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernat in view of Balle to include securing the shared connection by encrypting input/output (I/O) data of the respective ones of the second set of computing elements sent through the shared connection using different encryption keys assigned to each of the respective ones of the plurality of the second set of computing elements, using the known method of encrypting data stored on storage media within the data center using public/private keys or encryption and decryption keys, wherein each accelerator may comprise its own private key and public key, as taught  by Burger, in combination with the hardware acceleration selection technique of Bernat in view of Balle, for the purpose of protecting customer data and provide increased workflow security (Burger-Para. 2).

Regarding claim 14, the claim is analyzed with respect to claim 7.

Regarding claim 21, the claim is analyzed with respect to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulkarni et al. (US 2017/0054603 A1)—Kulkarni discloses a system that hot plugging/unplugging or hot swapping of disaggregated physical hardware (Para. 26).

Adiletta et al. (US 2018/0027686 A1)—Adiletta discloses a system that includes physically manipulating physical resources in a data center using a robot to remove and replace sleds (Para. 113).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





23 July 2021
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498